Citation Nr: 1331368	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to a disability rating in excess of 10 percent for headaches.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1984 to March 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO). 

The issues other than entitlement to service connection for a bilateral hearing loss disability and tinnitus are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required. 


FINDINGS OF FACT

1.  The Veteran is not shown to have (or during the pendency of this claim to have had) a hearing loss disability of either ear.  

2.  The Veteran's tinnitus is not shown to have been  manifested in, or to be related to, his service.  


CONCLUSIONS OF LAW

1.  Service connection for a hearing loss disability of either (or both) ear(s) is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013). 

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A November 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) are associated with the record, and available postservice treatment records identified as pertinent have been secured.  The RO arranged for a VA audiological evaluation (with audiometric studies) in December 2008.  The evaluation is adequate for rating purposes, as the examiner elicited the Veteran's complaints and history, expressed  familiarity with the pertinent record, conducted an examination that included all necessary findings, and (regarding tinnitus) gave rationale for the opinion offered.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist as to these two issues is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113. 1137; 38 C.F.R. §§  3.307, 3.309. 

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of those frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's DD Form 214 lists his primary specialty as Fireman Apprentice.  In November 2008, he claimed service connection for hearing loss as due to acoustic trauma.  At that time and in March 2010, he alleged that he was a machinist's mate in the navy, doing hydraulics, motors, pumps, anchor windless motors, steering, B&A Crane operator, aircraft elevator stanchions, and working on all of the ship's hydraulic systems.  He also indicated that his berth was right under the jet engine repair shop, which was noisy 24 hours a day (so noisy that  they would wear earplugs with earphones over them, and would still hear noise.  In a November 2008 statement in support of claim, the Veteran indicated that he developed hearing loss and tinnitus due to acoustic trauma in the Navy and that his tinnitus has never gone away.  In December 2008, the Veteran indicated that hearing loss was not addressed in service because hearing loss due to acoustic trauma does not develop until later in life.

The Veteran's STRs, including his August 1985 report of medical board, are silent regarding hearing loss and/or tinnitus.

On December 2008 VA audiological evaluation, the Veteran reported high levels of noise in service, and that he now worked as a glazier, was exposed to power tool noise as a finish carpenter, and used a jackhammer working in building maintenance.  He reported persistent tinnitus, but did not identify the date or circumstance of onset.  

Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
10
LEFT
10
10
20
10
5

Speech recognition scores, using the Maryland CNC test, were 98 percent in the right ear and 96 percent in the left.  The diagnosis was normal hearing bilaterally.  The examiner opined that the Veteran's tinnitus was not caused by or a result of noise exposure during service (as he did not have hearing impairment).  

Regarding hearing loss disability, the threshold question that must be addressed, as in any claim seeking service connection, is whether the Veteran indeed has (or during the pendency of this claim has had) the disability for which service connection is sought, i.e., a hearing loss disability of either (or both) ear(s).  Hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above), and established by audiometry specified by regulation (38 C.F.R. § 4.85).  The only suitable audiometry during the pendency of the instant claim was on December 2008 VA audiological evaluation, when all puretone thresholds for each ear in the relevant frequencies were 20 decibels or less, and speech discrimination (by Maryland CNC list testing) was 98 percent for the right ear and 96 percent for the left.  Such hearing acuity does not meet the regulatory definition of a hearing loss disability.  See 38 C.F.R. § 3.385. 

As the Veteran is not shown to have a hearing loss disability of either ear, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. § 1110; also see Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.   

Regarding tinnitus, such disability is generally established by subjective complaints (of the person experiencing it) and generally incapable of objective confirmation.  No medical provider has placed in dispute the Veteran's accounts that he has tinnitus.  As the Board finds no reason to question his reports of such, it is established that he has tinnitus.  It may also reasonably be conceded, based on the Veteran's occupation and duties in service, that he had significant exposure to hazardous levels of noise in service.

However, tinnitus was not noted/reported in service, or at any time proximately thereto.  The Veteran's more recent accounts of onset of tinnitus in service and continuity since are corroborated by (and are generally inconsistent with) contemporaneous records (those that would be expected to support his claim), are self-serving, and are deemed not credible.  See Pond v. West, 12 Vet. App. 341 (1999).  

In particular, tinnitus was not among the disabilities claimed when the Veteran filed his initial claim seeking VA compensation benefits (service-connection).  Logically, if at that time he had a disabling tinnitus which had been present since service, he would have included it among the disabilities for which service connection was sought.  Furthermore, on VA examination the Veteran did not identify the date or circumstances of onset of his tinnitus.  In fact, tinnitus was not clinically reported until the VA examination ordered in connection with his claim of service connection.  Accordingly, service connection for tinnitus on the basis that it became manifest in service and has persisted since is not warranted.

What remains for consideration is whether, in the absence of evidence of onset in service and continuity since, the Veteran's  tinnitus may somehow otherwise be related to his service/noise trauma therein.   As tinnitus is an insidious process, the matter of a nexus between such disability and a remote possible etiological factor is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The only competent (medical) evidence in the record regarding  the etiology of the Veteran's tinnitus is the opinion of the December 2008 VA examiner, who opined that the Veteran's tinnitus was unrelated to noise trauma in service as he did not have a hearing loss disability [which would be expected with tinnitus due to noise trauma].  The Board finds that the rationale provided reasonably explains why there is no nexus, and the opinion is probative evidence in this matter.  As there is no competent evidence to the contrary, it is persuasive.   The Veteran's own opinion in this matter is not probative evidence; he does not cite to any supporting medical literature or opinion.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against these claims, and that the appeal in these matters must be denied.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

The Board is satisfied that VA has met its duty to notify the Veteran with respect to the claims being remanded.  

VA's duty to assist includes assisting a claimant with obtaining records which are relevant to a claim, and providing for a VA examination/securing a medical opinion, when necessary.  38 C.F.R. § 3.159.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims (Court) stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, governing caselaw provides that once VA undertakes to arrange for a medical examination/secure a medical opinion, it must obtain one that is adequate.

In November 2008, the Veteran appeared to be under the impression that a right knee disability was already service-connected, as he applied for an increased rating for such disability.  He indicated he was told that he has traumatic arthritis of the hips due to an accident in service.  On April 2009 VA examination, the Veteran indicated that his right knee problem began with a motor vehicle accident in service.  

According to an August 1985 service Medical Board report in a July 19, 1985 motor vehicle accident, the Veteran lacerated his right knee over its right patellar region; sustained a right foot fracture; and sustained a left distal tibia spiral oblique fracture, as well as a small chip fracture of his left distal posterior tibia.  He was first treated for these injuries at the Vallejo Community Hospital, before being transferred to the Oakland Naval Hospital.  The records of treatment he received from the Vallejo Community Hospital have not been sought and (if available) may have a bearing on his remaining service connection claims.  Therefore, they must be sought.  Any additional records of postservice treatment the Veteran has received for his hips and knees may also contain pertinent information (and must be sought); any VA records are constructively of record.  The record shows the Veteran underwent right knee anterior cruciate ligament repair following a fall in about the mid-1990's.  VA records from the Seattle, Washington VA Medical Center (from January 1989 to the present, reviewed by the July 1990 VA examiner) must specifically be sought.  

Another VA examination with respect to the Veteran's right knee disability is also necessary.  Of the  2 examinations to date, only the examiner on the second discussed etiology (and that provider indicated  he could not determine origin, relationship, or cause of the Veteran's complaints without resorting to mere speculation, which in essence is a non-opinion).  [Notably, if development results in a more complete record, such could provide a better basis for a nexus opinion.]

Regarding  his hip disability claims, the Veteran's theory of entitlement appears to be primarily one of secondary service connection.  He states that he has limped considerably due to his service-connected foot disability, and has been told by providers that he developed arthritis  as a result.  As he has established service connection for a foot disability, an examination to determine the presence and nature of any hip disabilities (and nexus of any such disabilities to the service-connected foot disability) is necessary.  

Regarding the rating for headaches, the only VA examination in the record was in February 2009 (more than 4 1/2 years ago).  The Veteran has alleged worsening (and treatment records found in Virtual VA suggests that may be the case).  Accordingly, a contemporaneous VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify the providers of all evaluations and treatment he has received for the orthopedic disabilities remaining at issue (records of which are not already associated with the record) and all updated records of evaluation and treatment he has received for headaches, as well as releases for VA to secure complete clinical records of all such private evaluations and treatment, to specifically include records of his initial treatment for the motor vehicle accident in service at Vallejo Community Hospital, in July 1985, records pertaining to his right knee surgery in the 1990s, and  records from the Seattle, Washington VA Medical Center for the period from January 1989 to the present.  The RO must secure complete clinical records from all identified providers (including specifically those cited above).

2.  Thereafter, the RO should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his current right knee disability and the presence and likely etiology of any hip disability.  The Veteran's claims file and all records on Virtual VA must be reviewed by the examiner in conjunction with the examination.  Any tests and/or studies deemed necessary must be completed.  Based on a review of the record, and examination of the Veteran, the examiner should offer opinions that respond to the following:

a) Please identify, by medical diagnosis, each right knee and either hip disability found.

b) Please opine whether it is at least as likely as not (a 50 %or better probability) that the Veteran's current right knee disability is related to service, including the motor vehicle accident therein in July 1985?

c) As to each chronic left and right hip disability diagnosed, please opine whether such at least as likely as not (a 50 % or better probability) is related to the motor vehicle accident in service or was either (i) caused or (ii) aggravated by the Veteran's service connected status residuals of a right foot fracture?  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

3.  The RO should also arrange for the Veteran to be examined by a neurologist to determine the current severity of his service-connected headache disorder.  The Veteran's claims file and all records in Virtual VA must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should:

Identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and everyday functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as indicated.

4.  Thereafter, the RO should review the record, ensure that all development ordered is completed, and readjudicate these remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


